DETAILED ACTION
Allowable Subject Matter
Claims 1-24 are allowed.

The following is an examiner’s statement of reasons for allowance:  The application contains three independent claims (Claims 1, 12 and 16)

Claim 1 includes limitations directed towards “a processor communicatively coupled with the memory device, the first camera, the second camera and the trigger device, the processor configured to: determine, based on the club head speed, a time interval after which the golf ball will be present in the second field of view once the golf ball is struck by a golf club, instruct, based on the trigger device detecting said golf swing, the first camera to capture the first ball image, instruct the second camera to capture the second ball image after the determined time interval, and determine, based at least in part on the first ball image and the second ball image, the flight characteristic of the golf ball; wherein the determined time interval is less than time periods associated with the first frame rate and the second frame rate, respectively.”  These limitations when viewed in combination with the remaining limitations of claim 1 are seen to provide patentable distinction over the cited prior art of record.
Claim 12 includes limitations directed towards “a processor communicatively coupled with the memory device, the first camera, the second camera and the microphone, the processor configured to: determine, based on the club head speed, a time interval after which the golf ball will be present in the second field of view once the 
Claim 16 includes limitations directed towards “a processor communicatively coupled with the first camera, the second camera, the radar and the microphone, the processor configured to: determine the club head speed based on the golf swing detected by the radar, determine, based on the determined club head speed, a time interval after which the golf ball will be present in the second field of view once the golf ball is struck by a golf club, instruct the first camera to capture a pre-strike image, instruct, upon the detected impact, the second camera to capture a post-strike image, determine, based at least in part on the pre-strike image and the post-strike image, the flight characteristic of the golf ball, and determine, based at least in part on the detected golf swing, the swing characteristic of the golf swing; wherein the determined time interval between the detected impact and the capture of the post-strike image is less than time periods associated with the first frame rate and the second frame rate, respectively.”  These limitations when viewed in combination with the remaining limitations of claim 16 are seen to provide patentable distinction over the cited prior art or record.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711